The Honorable Wilson E. Soeir           Oninion No. B-S37
Director
Texas Department of Public Safety       Re: When probation of a
5805 North Lamar Blvd.                  driver's license sus-
BOX   4087                              pension may be revoked.
Austin, Texas     78773

Dear Col. Speir:

     You have requested our opinion regarding the "controlling
event" in a violation of probation of a suspended driver's
license. Section 22 of article 6687b, V.T.C.S., provides,
in pertinent part:

                (e) The judge or officer holding a
             hearing under Subsection (a), (b), or
             (d) of this section, or the court trying
             an appeal under Subsection (c) of this
             section, on determining that the License
             shall be suspended or revoked, may, when
             it appears to the satisfaction of the
             court that the ends of justice and the
             best interests of the public as well as
             the defendant will be subserved thereby,
             recommend that the revocation or suspension
             be probated on terms and conditions deemed
             by then officer or judge to be necessary or
             proper. The report to the department of
             the results of the hearing must include
             the terms and conditions of such probation.
             When probation is recommended by the judge
             or officer presiding at a hearing, the
             department shall probate the suspension
             or revocation.




                              p. 3531
The Honorable Wilson E. Speir - page 2   (H-837)



             (f) When the director believes that a
         licensee who has been placed on probation
         under Subsection (e) of this section has
         violated a term or condition of the pro-
         bation,.the director shall notify the
         licensee and summons him to appear at a
         hearing as provided in Subsection (a) or
         (d) of this section, after notice as
         provided in Subsection (a) of this section.
         The issue at the hearing shall be whether
         a term or condition of the probation has
         been violated.   The officer or judge
         presiding at the hearing shall report
         his finding to the department and if the
         finding is that a term or condition of
         the probation is violated, the department
         shall revoke or suspend the license as
         determined in the original hearing.

     You state that in the usual situation the licensee
violates a probation condition that he not violate any traffic
law of the State of Texas. In many instances, the Department
is notified of a traffic offense only a short time before
the probation period expires, and frequently, such period
has in fact expired by the time the notice of hearing reaches
the licensee. You therefore ask whether the date of the actual
traffic offense which serves as the basis of the probation
violation hearing, the date of final conviction of such
offense, or some subsequent date, is the controlling event
in determining whether the Department must hold a hearing.

     In our opinion, the date of the actual offense is the
controlling event. By analogy, it is well established that
the dates of the offenses, rather than the dates of final
conviction, control in determining whether four violations
have occurred within a period of 12 months for purposes of
license suspension hearings. Drake v. Texas Department of
Public Safety, 400 S.W.2d 819, 822 (?%x. Civ. App. -- FOX
                                 See also Texas Department
Worth 1966, writ ref'd n.r.e.1. --
of Public Safety v. King, 366 S.W.Zd 215, 219-20 (Tex. Sup.
m63).hus,     we conclude that the date of the commission of
the offense is the controlling event in a violation of
probation of a suspended driver's license.




                         p. 3532
The Honorable Wilson E. Speir - page 3 (H-837)



                       SUMMARY

            The date of the commission of the traffic
            offense which serves as the basis for
            holding a probation violation hearing is
            the controlling event in determining
            whether there has been a violation of
            the terms of probation during the pro-
            bationary period for a suspended driver's
            license.




                                 Attorney General of Texas
APPROVED:




C. ROBERT HEATH, Chairman
Opinion Committee

jwb




                            p. 3533